Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive. 
The examiner notes that in order to use prior arts in an obviousness rejection under 103, it must be available under AIA  sections 102(a)(1) or 102(a)(2). 
The examiner had cited “Wyeth” which satisfies condition of 102(a)(1) as it is a public disclosure, an publication before the effective filing date of the claimed invention. Thus, exceptions to the prior art is for a grace period disclosure from inventor’s work. However, there is no exception for a public disclosure made beyond 1 year of the grace period, even for the inventor’s own work. 
In addition, according to MPEP 2133.01, Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674 (Fed. Cir. 1997)("To qualify for an earlier filing date, section 120 inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112, p 1 (1994) for each claim in the newly filed application. Thus, this benefit only applies to claims that recite subject matter adequately described in an earlier application, and does not extend to claims with subject matter outside the description in the earlier application.") 
In previous office action, the examiner indicated under priority section, current application 15/635,986 is a CIP of 15/410,838, which is CIP/CON of 14/690,985. The examiner reviewed and established that effective filing date of limitation “two-wrapped around ends, configured to wrap around the back of the patient’s head and over the ears” in claims 29-44 to be 03/12/2015, and the effective filing date for “a front portion comprising a housing, wherein the housing includes a display” to be 06/28/2016, and so on. 
Thus, the examiner cited Wyeth US 2013/0190599 which has published date of 07/25/2013 which is more than 1 year from the established effective filing of current application 15/635,986, 03/12/2015. 
Priority
Current application 15/635,986 is CIP of 15/410,838, which is CIP of 14/844,681, which is CIP and CON of 14/690,985. Limitation of “two wrap-around ends, configured to wrap around the back of the patient’s head and over the ears” is disclosed in 14/844, 681 (09/03/2015), and 62/131,882 which has filing date is 12 March 2015, but not in 14/690,985, 62/045,044, and 62/048,690.  For limitation of “a front portion comprising a housing, wherein the housing includes a display” in claim 29, subject matter is disclosed in provisional 62/355,659, but not disclosed in 15/410,838 and 14/844,681. Limitation of “one registration feature” in claim 29 and “nosepiece” in claim 37, subject matter is disclosed in 15/410,838 and 62/281,781 (1/22/2016), 
Therefore, effective filing date of limitation “two wrap-around ends, configured to wrap around the back of the patient’s head and over the ears”  in claims 29-44 is 03/12/2015, while the effective filing date of limitation  “a front portion comprising a housing, wherein the housing includes a display” is 06/28/2016, and the effective filing date for “one registration feature” in claim 29 and “nosepiece” in claim 37 is 1/22/2016. Furthermore, effective filing date for claims 32-33 in regards to “index value,” is 06/28/2017.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 34-39, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over “Wyeth et al.,” US 2013/0190599 (hereinafter Wyeth), and in view of  “Connor,” US 2015/0313496 (hereinafter Connor), and “Abreu,” US 2009/0105605 (hereinafter Abreu), and “Abreu,” US 2015/0209174 (hereinafter Abreu 174). 
Regarding to claim 29, Wyeth teaches a volumetric integral phase-shift spectroscopy (VIPS) device for measuring an intracranial fluid in a patient’s head, the device comprising:
a frame (headpiece [0047], headset 129 Figure 1B [0052])
at least one registration feature coupled with the frame for facilitating registration of the VIPS device with the patient’s head;
at least one receiver housed within the housing (headpiece with transmitter and receiver, [0048], receiver 124 mounted on the headset Fig. 1B [0052]);
a first transmitter in one of the two wrap-around ends of the frame (transmitter 120 in right end, Fig. 1B [0048], [0055];
a second transmitter in the other of the two wrap-around ends of the frame (transmitter 120 in left end, Fig. 1B, [0048], [0055]), 
wherein the first and second transmitters and the at least one receiver are configured to measure at least one of multiple phase shifts or multiple amplitudes in the intracranial fluid (phase shift measurements [0082]-[0083] fluid change or tissue change, phase shifts alerting significant bleeding or edema [0105]-[0108]); and
a processor, configured to receive data from the at least one receiver and process the data to generate display data describing the intracranial fluid for displaying on the display (fluid change or tissue change, phase shifts alerting significant bleeding or edema [0105]-[0108], ischemia or edema due to stroke [0009])

Wyeth further discloses two wrap-around ends are configured to wrap around the back of the patient's head and over the patient's ears (headset has two ends with two transmitters located around the back of the head Fig. 1B shows that headset is wrapping around the back of the head and over the patient’s ear, [0052]).
Wyeth does not explicitly teach details of said frame comprising two arms, two wrap-around ends and nosepiece and holding arms as well as display on the housing. 
However, Connor teaches electromagnetic monitoring device for brain in a form of head mounted gear such as eyeglass and headbands (wearable frame can be eyeglass and/or eyewear frame, including one or more light-transmitting optical members [0100]), connected to two wrap around ends configuration which wrap around the back of the patient’ head and over the patient’s ear (radially extending arms can curve around the head on rear portions of the head [0026], [0407] Figures 23, 25-27, face spanning support member comprises eyeglass frames [0830]). 
In addition, Connor teaches a nosepiece configured to rest on the patient's nose to help support the device on the patient's head (a frontal support member, projection from it, it can rest on the bridge of the person’s nose [0988], eyewear frame that rests on the person’s nose [1018]).
Connor’s disclosed nosepiece does facilitate registration of the VIPS device with the patient’s head by providing adequate support. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headset as taught by Wyeth to incorporate eyeglass disclosed by Connor, since wearable electromagnetic monitoring devices was well known in the art as taught by Connor.  One of ordinary skill in the art could have combined the elements as claimed by Wyeth with no change in their respective functions, but to add eyeglass to the headset and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide adequate face-spanning support ([0823]) 
Wyeth and Connor do not further teach a front portion comprising a housing, wherein the housing includes a display and a processor. 
However, Abreu discloses eyewear system with sensor, where housing is located on the front portion and comprising a display (Fig. 17 [0508], Figure 26A has display 298 in the front portion).
In addition, Abreu 174 discloses eyeglass frame include a frame housing in which various electronics are located, including processors ([0272] Figure 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify eyeglass as taught by Connor to incorporate display on the front portion of the eyeglass as disclosed by Abreu, since frontal display in the eyeglass sensor was well known in the art as taught by Abreu and processor in the frame housing of the eyeglass was used and well known in the art as taught by Abreu 174.  One of ordinary skill in the art could have combined the elements as claimed by Connor with no change in their respective functions, but to incorporate display to the eyeglass and processor and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide visual information easily viewable by the user (Abreu [0508]), and provide necessary electronic components within the eyeglass frame ([0272] Abreu 174).
Regarding to claims 30-31, 34, and 44, Wyeth, Connor, Abreu, and Abreu 174 together teach all limitations of claim 29 as discussed above.
Wyeth further teaches following limitations:
Of claim 30, wherein the processor is configured to determine a presence of an occlusion of a blood vessel supplying the brain or a hemorrhagic stroke, based on the data received from the at least one receiver ([0007], [0009], [0105])
Of claim 31, wherein the processor is configured to determine an existence of an abnormality in the intracranial fluid, based on the data from the at least one receiver meeting or exceeding a predefined threshold ( phase shift by more than a certain number of degrees, system alerts the clinician that the patient may have significant bleeding or edema, rate of change of the phase shift exceeds a threshold, [0105])
Of claim 34, wherein the processor is further configured to generate an indicator for alerting a user when data from the at least one receiver meets, exceeds or falls below a predefined threshold ( phase shift by more than a certain number of degrees, system alerts the clinician that the patient may have significant bleeding or edema, rate of change of the phase shift exceeds a threshold, [0105])
Of claim 44, further comprising an accelerometer coupled with the frame for detecting a tilt of the patient’s head, wherein the processor is configured to filter the tilt out of the data received from the at least one receiver (Accelerometer [0018])

Regarding to claims 35-39, and 41-43, Wyeth, Connor, Abreu, and Abreu 174 together teach all limitations of claim 29 as discussed above.
Regarding to claim 35, Connor teaches one registration device comprising two holding arms extending from the frame to contact the patient's ears and help support the device on the 
Regarding to claim 36, Connor teaches wherein the two support arms are rigid, and wherein a position of each of the two support arms relative to the frame is adjustable ([0335]-[0336], [0403], [0405], [0432])
Regarding to claim 37,  Connor teaches wherein the at least one registration device comprises a nosepiece configured to rest on the patient’s nose to help support the device on the patient’s head (a frontal support member, projection from it,  can rest on the bridge of the person’s nose [0988], eyewear frame that rests on the person’s nose [1018]).
Regarding to claims 38-39, Abreu 174 teaches details of the nosepiece including:
Of claim 38, wherein the nosepiece is detachable and is configured to be replaced by a differently sized nosepiece to adjust a fit of the device ( removable and can be replaced by other nose piece [0378])
Of claim 39, wherein the nosepiece is adjustable in size or position to adjust a fit of the device (adjustment mechanism over the bridge of the nose [0029] Fig. 9)

Regarding to claim 41, Connor teaches a power cable plug on the frame for connecting the device with a power source (wired connection to an external power source [1019])
Regarding to claim 42, Connor teaches further comprising at least one control button on the frame for controlling at least one function of the device (human-to-computer control interface can be selected from voice, speech recognition, button
In addition, Abreu discloses button to be pressed to begin a measurement within the housing ([0572]). 
Regarding to claim 43, Connor teaches wherein each of the two arms comprises a flexible portion (semi rigid [0335]-[0336], [0403], [0405], [0432]).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wyeth, Connor, Abreu, and Abreu 174  as applied to claim 29 above, and further in view of “Izzetoglu et al.,” US 2016/0310554 (provisional appl. 62/153,277 filed on 04/25/2015 has same disclosure: paragraph [0061] Fig. 2 [0071]-[0072]). 
Regarding to claim 40, Wyeth, Connor, Abreu, and Abreu 174 together teach all limitations of claim 29 as discussed above. 
Wyeth does discloses wherein the device is configured to detect two different fluid volumes and tissue volumes (fluid change [0105], tissue and fluid change [0108]) as claimed, and since Wyeth teaches two transmitters, one on right side of the brain and the other on left side of the brain, is capable of detecting fluid and tissue volume from right and left hemisphere of the brain, but does not explicitly teach that one is from right hemisphere and the other is from left hemisphere are different. 
However, Izzetoglu teaches measuring left and right side of the brain by transmitters ([0063]-[0065]) and measuring metabolite changes that evidences edema and other condition after brain injuries ([0077]) and unilateral edema ([0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fluid/tissue volume change as taught by Wyeth to incorporate left and right side measurements disclosed by Izzetoglu, since Wyeth, Connor, Abreu, and Izzetoglu are all directed to wearable brain monitoring devices, and .
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth, Connor, Abreu, and Abreu 174 as applied to claim 29 above, and further in view of “Izzetoglu et al.,” US 2016/0310554 (provisional appl. 62/153,277 filed on 04/25/2015 has same disclosure: paragraph [0061] Fig. 2 [0071]-[0072]), and further in view of “Ragauskas et al.,” EP 2 111 787 A1 (hereinafter Ragauskas). 
Regarding to claims 32-33, Wyeth, Connor, Abreu, and Abreu 174 together teach all limitations of claim 29 as discussed above.
Wyeth does discloses wherein the device is configured to detect two different fluid volumes and tissue volumes (fluid change [0105], tissue and fluid change [0108]) as claimed, and since Wyeth teaches two transmitters, one on right side of the brain and the other on left side of the brain, is capable of detecting fluid and tissue volume from right and left hemisphere of the brain, but does not explicitly teach that one is from right hemisphere and the other is from left hemisphere are different. 
However, Izzetoglu teaches measuring left and right side of the brain by transmitters ([0063]-[0065]) and measuring metabolite changes that evidences edema and other condition after brain injuries ([0077]) and unilateral edema ([0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fluid/tissue volume change as taught by Wyeth to incorporate left and right side measurements disclosed by Izzetoglu, since Wyeth, Connor, Abreu, and Izzetoglu are all directed to wearable brain monitoring devices, and transmitting both sides of the brain was already disclosed by Wyeth.  One of ordinary skill in the art could have combined the elements as claimed by Wyeth with no change in their respective functions, but to measure fluid/tissue volume from right and left side, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide separate collection data from right and left hemisphere and detect unilateral edema ([0066]), and there was reasonable expectation of success.
Wyeth, Connor, Abreu, and Abreu 174, in view of Izzetoglu do not further disclose using an index value describing phase shift.
However, Ragauskas teaches non-invasive monitoring of cerebrovascular blood flow autoregulation, and uses phase differences to determine the status of the autoregulation ([0010]), and calculates index of evaluation of the status of autoregulation state with phase shift measured ([0028]), and detect abnormalities based on the index ([0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify phase shift measurements as taught by Wyeth to calculate index value disclosed by Ragaskus, since Wyeth, and Izzetoglu, and as well as Ragaskus are all directed to monitoring intracranial fluid changes and detecting abnormalities .  One of ordinary skill in the art could have combined the elements as claimed by Wyeth with no change in their respective functions, but to calculate index from phase shifts, and the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793